
	

113 SRES 518 IS: Designating the week of October 12 through October 18, 2014, as “National Case Management Week” to recognize the role of case management in improving health care outcomes for patients. 
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 518
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Pryor (for himself and Mr. Boozman) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the week of October 12 through October 18, 2014, as National Case Management Week to recognize the role of case management in improving health care outcomes for patients. 
	
	
		Whereas case management is a collaborative process of assessment, education, planning,
			 facilitation, care coordination, evaluation, and advocacy;Whereas the goal of case management is to meet the health needs of the patient and the family of
			 the patient, while respecting and assuring the right of the patient to
			 self-determination through communication and other available resources in
			 order to promote high-quality, cost-effective outcomes;Whereas case managers are advocates who help patients understand their current health status, guide
			 patients on ways to improve their health, and provide cohesion with other
			 professionals on the health care delivery team;Whereas the American Case Management Association and the Case Management Society of America work
			 diligently to raise awareness about the broad range of services case
			 managers offer and to educate providers, payers, regulators, and consumers
			 on the improved patient outcomes that case management services can
			 provide;Whereas through National Case Management Week, the American Case Management Association and the
			 Case Management Society of America aim to continue to educate providers,
			 payers, regulators, and consumers about how vital case managers are to the
			 successful delivery of health care;Whereas the American Case Management Association and the Case Management Society of America will
			 celebrate National Case Management Week during the week of October 12
			 through October 18, 2014, in order to recognize case managers as an
			 essential link to patients receiving quality health care; andWhereas it is appropriate to recognize the many achievements of case managers in improving health
			 care outcomes: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the week of October 12 through October 18, 2014, as National Case Management Week;(2)recognizes the role of case management in providing successful and cost-effective health care; and(3)encourages the people of the United States to observe National Case Management Week and learn about
			 the field of case management.
			
